United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1609
Issued: February 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 1, 2010 appellant filed a timely appeal of a May 11, 2010 merit decision of the
Office of Workers’ Compensation Programs, denying her request for a review of the written
record. Since more than one year elapsed between the last merit decision on November 30, 2006
and the filing of this appeal, the Board lacks jurisdiction to review the merits of the claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
written record.

1

For Office decisions prior to November 19, 2008, appellant had one year to file an appeal before the Board
under 20 C.F.R. § 501.3(d)(2). A claimant has 180 days to timely file an appeal before the Board for decisions
commencing November 19, 2008.

FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) on May 1, 2003, alleging that she
injured her back on April 25, 2003 while working with letter trays. On August 4, 2003 the
Office accepted the claim for lumbosacral sprain/strain, right forearm sprain/strain and right
wrist sprain/strain. By decision dated November 30, 2006, it determined that appellant’s actual
earnings in a light-duty position fairly and reasonably represented her wage-earning capacity.
The Office found that she had no loss of wage-earning capacity and her compensation for wage
loss was reduced to zero pursuant to 5 U.S.C. § 8115.
In a letter dated and postmarked April 3, 2010, appellant requested a review of the
written record with respect to the November 30, 2006 Office decision. She submitted an undated
letter arguing that the wage-earning capacity determination was erroneous because the light-duty
job was an odd-lot or make-shift position.
By decision dated May 11, 2010, the Office denied the request for a review of the written
record on the grounds it was untimely filed. It considered the request and determined that the
issue could equally well be addressed through the reconsideration process and the submission of
new evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that “a
claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on her claim
before a representative of the Secretary.”2 According to 20 C.F.R. § 10.615, a claimant shall be
afforded a choice of an oral hearing or a review of the written record.3 The regulations provide
that a request for a hearing or review of the written record must be made within 30 days, as
determined by the postmark or other carrier’s date marking, of the date of the decision.4 A
claimant is not entitled to a hearing or a review of the written record as a matter of right if the
request is not made within 30 days of the date of the Office decision.5
ANALYSIS
In the present case, appellant’s request for a review of the written record was postmarked
April 3, 2010. Since this is more than 30 days after the November 30, 2006 Office decision, she
is not entitled to a review of the written record as a matter of right.
Although appellant’s request for a review of the written record was untimely, the Office
has discretionary authority with respect to granting the request and it must exercise such
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

See James Smith, 53 ECAB 188 (2001).

2

discretion.6 In this case it advised appellant that the issue could be addressed through the
reconsideration process and the submission of new evidence. This is considered a proper
exercise of the Office’s discretionary authority.7 There is no evidence of an abuse of discretion
in this case. The request for a review of the written record was untimely and the Office properly
exercised its discretion in denying the request.
On appeal, appellant argues that the wage-earning capacity determination was in error,
and her condition had materially changed. As noted, the Board does not have jurisdiction over
the merits of the wage-earning capacity determination. The only issue before the Board is the
denial of a request for a review of the written record. The Board finds that the Office properly
denied the request for a review of the written record.
CONCLUSION
The Board finds that the Office properly denied appellant’s April 3, 2010 request for a
review of the written record.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2010 is affirmed.
Issued: February 24, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
6

See Cora L. Falcon, 43 ECAB 915 (1992).

7

Id.

3

